Citation Nr: 1755395	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-39 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1972 to July 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2015, the Board, inter alia, remanded the issues of entitlement to service connection for a low back disorder and "a right condition (previously claimed as the left hip and now claimed as the right hip)" for additional development.

In February 2017, the Board, inter alia, remanded the issues of entitlement to service connection for a back disability and a left hip disability for additional development.

In light of the differing characterizations of the claim involving the hip, the Board will now characterize the claim as simply entitlement to service connection for a hip disability.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In February 2017, the Board remanded the appeals for a hip disorder and a back disorder for VA examinations, which were obtained in March 2017.  In both cases, the examiner opined that there was no evidence of current back or hip disorders.  Significantly, however, a March 2016 VA examiner noted current diagnoses of lumbosacral strain and bilateral hip strains and a May 2009 VA treatment record shows lumbar spine degenerative disc disease.  In addition, in June 2015, Board observed that July 2007 private x-ray of the hips revealed degenerative changes of the acetabula and a June 2008 record showed lumbosacral strain, sciatica of the left leg and left thigh, left hip joint bursitis, and myositis of the left leg secondary to sciatica.  As such, addendum opinions are needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file in electronic records and a copy of this remand to an examiner other than the March 2017 VA examiner for an opinion addressing the etiology of all current back and hip disorders.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should identify all current back and hip disorders extant during the pendency of the claim.  Then, for each disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to the Veteran's active duty service.

The examiner should also indicate whether it is at least as likely as not (50 percent probability or more) that any current back disorder caused or aggravated any current hip disorder.

The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

A complete rationale should accompany any opinion provided.

2.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

